DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/29/2022 has been entered and considered. Upon entering claims 1, 5, 6, and 13 have been amended, claims 4 and 12 have been canceled.
Response to Arguments
Applicant’s arguments filed 06/29/2022 have been fully considered.
Allowable Subject Matter
1.	Claims 1-3, 5-11, and 13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first terminal of the primary winding is connectable to a negative primary voltage terminal via a first switch and to a positive primary voltage terminal via a second switch, a second terminal of the primary winding is connectable to the negative primary voltage terminal via a third switch and to the positive primary voltage terminal via a fourth switch, the two end terminals of the secondary winding are connectable to a negative secondary voltage terminal via a fifth and a sixth switch, the two end terminals of the secondary winding are also connectable to the clamping capacitor via a seventh and an eighth switch, a center terminal of the split secondary winding is connected to a positive secondary voltage terminal via a smoothing inductor on a secondary side, and the secondary voltage terminals are connected to a secondary battery, wherein the method comprises: before the primary battery is connected, matching a voltage at the primary-side smoothing capacitor to a voltage of the primary battery by a cyclical transfer of charge from the clamping capacitor; and carrying out in cycles following operations: during a first period of time, making the seventh and sixth switches conductive, such that a discharge current of the clamping capacitor flowing through the secondary coil generates a charging current of the smoothing capacitor via the second and third switches on a primary side, wherein a duration of the first period corresponds to half an oscillation period (π) of a series resonance of the clamping capacitor and the leakage inductance; during a second period, making the seventh and eighth switches conductive, such that the clamping capacitor is charged by the positive secondary voltage terminal via the smoothing inductor of the secondary battery; during a third period, making the first and fourth switches and the fifth and eighth switches conductive, such that a discharge current of the clamping capacitor flowing through the secondary coil generates a charging current of the smoothing capacitor on the primary side; and during a fourth time period, making the switch positions correspond to those of the second period.”
	Regarding claim 6 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first terminal of the primary winding is connectable to a negative primary voltage terminal via a first switch and to a positive primary voltage terminal via a second switch, 
a second terminal of the primary winding is connectable to the negative primary voltage terminal via a third switch and to the positive primary voltage terminal via a fourth switch, the two end terminals of the secondary winding are connectable to a negative secondary voltage terminal via a fifth and a sixth switch, the two end terminals of the secondary winding are also connectable to the clamping capacitor via a seventh and an eighth switch, a center terminal of the split secondary winding is connected to a positive secondary voltage terminal via a smoothing inductor on a secondary side, and the secondary voltage terminals are connected to a secondary battery; a relay switch configured to connect the primary battery; and a control unit configured to control the relay switch and a plurality of switches in the bidirectional voltage transformer such that before the primary battery is connected, a voltage at the primary-side smoothing capacitor is matched to a voltage of the primary battery by a cyclical transfer of charge from the clamping capacitor, wherein the control unit is configured to carry out in cycles following operations: during a first period of time, making the seventh and sixth switches conductive, such that a discharge current of the clamping capacitor flowing through the secondary coil generates a charging current of the smoothing capacitor via the second and third switches on a primary side, wherein a duration of the first period corresponds to half an oscillation period (π) of a series resonance of the clamping capacitor and the leakage inductance; during a second period, making the seventh and eighth switches conductive, such that the clamping capacitor is charged by the positive secondary voltage terminal via the smoothing inductor of the secondary battery; during a third period, making the first and fourth switches and the fifth and eighth switches conductive, such that a discharge current of the clamping capacitor flowing through the secondary coil generates a charging current of the smoothing capacitor on the primary side; and during a fourth time period, making the switch positions correspond to those of the second period.”
Claims 2-3, 5, 7-11, and 13 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836